DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 15-34 are now pending.
A telephonic restriction was made on 7/1/2022 over claims 1-20 in which the applicants had elected claims 15-20.  
Applicants then submitted a preliminary amendment in response to the telephonic restriction on 7/6/2022 in which claims 1-14 have been canceled and claims 21-34 have been added.

Election/Restrictions
During a telephone message by Brian Sullivan on 7/1/2022, which was a response to the telephonic conversation with Thomas Lees, on 6/28/2022, a provisional election was made to prosecute the invention of Group III, claims 15-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-14 were withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Applicants have since canceled claims 1-14 in an amendment after the discussion.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 25-26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Wherein, the features of the claims direct that the electrically conductive GPE solution comprises a biocompatible, or biodegradable, material, respectively.  The limitation does not provide further limitations to the apparatus structure and instead only provides properties concerning the material worked upon.  As such, particular as the claims are directed to apparatus claims, claims 25 and 26 do not further limit the subject matter of the claim upon which it is depends as the apparatus structure remains the same.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 15-17, 19, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennett (US 2020/0406542).
In regards to claim 15, Bennet teaches of a collector array system, comprising: 
a build plate (surface platform 1) comprising: 
a non-conductive surface (printing surface 2, see also teaching regarding the printing surface can be dielectric or of low conductance or with some resistance or can be optionally be grounded, see [0051]); 
and conductive pins (electrodes) disposed within the non-conductive surface (see electrodes beneath surface, see [0051]); 
an electric deposition device orientable in operative arrangement with the build plate (see printhead with voltage source 5, and further of electrical connector 13, see [0071], see also teaching of either electrospinning or electrospraying, see [0072]); 
and a controller (see teaching of closed loop control, see claim 8, see also teaching of use of controller for use with the valves, claim 7) coupled to the build plate, wherein the controller is operatively programmed to: 
control individual ones of the conductive pins to be in a selected state, the state of at least one conductive pin affecting control of a deposition from the electric deposition device during operation thereof (see teaching in [0051] regarding control of the individual conductive pin/electrode, further see in claim 11 regarding independent control).  
Whereby, Bennet teaches of a bioprinter with a build plate 1 having printing surface 2 that is low conductance and electrodes (which corresponds to the claimed conductive pins) beneath the surface, see [0051], can be grounded or voltage controlled independently of each other to control the shape of the electric field, see also claim 20 of Bennett.  The claim states that the electric filed regarding the voltages are adjusted via a closed-loop control.  
Here, it is obvious for one of ordinary skill in the art to recognize that this closed loop control inherently suggests the use of a controller.  Particularly, with the teachings of the control of the individual electrodes for activation or grounded as desired, this inherently suggests a programmable controller that provides for the operation of the device.  Particularly in light of the teaching of a controller that is provided for the operations of the check valves for the actuation fluid inlets as seen in claim 7.

In regards to claim 16, wherein: each state comprises at least one of: positive voltage, negative voltage, ground, or floating.  See teaching of Bennet regarding change of voltage or grounded [0051].

In regards to claim 17, wherein: the electric deposition device comprises an electrospinning device; and the controller is operatively programmed to alternate the electrical state of multiple conductive pins in concert so that an electric field is dynamically changed to align electrospun fibers in a specific geometry induced by a specific pattern of conductive pin activation and frequency of the changing of the pattern.  See Bennet that teaches of the actuation individually of the electrodes and of different voltage or current waveforms by entering the characteristics of the desired printed material, see [0046].  

In regards to claim 19, wherein: the controller dynamically modulates an output state of each conductive pin by varying at least one of voltage, frequency, pulse duration and phase shift.  See teaching by Bennet regarding voltage.
In regards to claims 21-23 (dependent upon claim 15), wherein the conductive pins are selectively enabled, grounded, or activated by the voltage source in response to the controller controlling the selected states of the conductive pins.   See Bennett [0051] wherein the voltages or grounding can be selectively applied to the individual pins.


Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet as applied to claim 15 above, and further in view of Chen (US 10662552).
In regards to claim 18, wherein: the build plate includes at least one actuator that is controlled to move a corresponding conductive pin such that the corresponding conductive pin has a state and a position.  
See Bennet that teaches in [0053] regarding changing the position electrodes that can be moved automatically or manually and further having different voltages applied, and that each electrode can be moved independently by use of actuators or manual manipulation at any time before, during, or after the print.  Further Bennet teaches of different voltage or current waveforms by entering the characteristics of the desired printed material, see [0046].  Though, these are directed to the electrodes located with the extruders and of the printhead.
Thereby, Bennet does not specifically teach of the conductive pins under the build plate that are moved.
However, Chen teaches of a field controlled direct-write electrospinning that includes a substrate 30 (collector) and pins 26, 28, that includes the movement of the electrode relative to each other and to the target substrate, see claim 5.  See teaching of movement of the pins on an x-y stage 32 (or x-y-z stage) that provides the different positioning, see Col. 8, lines 24-32, as it allows for more intricate structures to be generated when the electrodes are mobile, see Col. 4, lines 18-29.
Thereby, it would have been obvious for one of ordinary skill in the art to modify the conductive pins (electrodes) under the build platen of Bennet with being movable as taught by Chen as it allow for formation of more intricate structures.

In regards to claim 19, wherein: the controller dynamically modulates an output state of each conductive pin by varying at least one of voltage, frequency, pulse duration and phase shift.  
See teaching by Bennet above regarding voltage that can be change, and further as seen in Chen see teaching of the use of a multistep controller 54 in regards to the voltage that applied to each pins and the power sources via the electrical switches, see Col. 6, lines 21-40, and frequency, see Col. 3, lines 53-67.

In regards to claim 20, wherein: the electric deposition device comprises an electrospinning device that outputs electrospun fibers; and the controller controls electric state switching for each conductive pin by tuning the electric state switching to match a resonant frequency dependent on the properties of electrospun fibers to align fibers with each other in a preferred direction, and to constrain patterning of fibers to a specific area according to a desired fiber geometry.  See teaching of Chen regarding the alignment of fibers, see background art, Col. 1, lines 37-61, and of the method regarding directing the fiber to a plurality of targets, see Col. 2, lines 45-56.  Wherein, the feature to control the electric state and thereby the patterning of the fibers in an area is taught by Chen and as seen above in claim 18, it allows for formation of more intricate structures to be formed.

Claim(s) 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet as applied to claim 15 above, and further in view of Radmard (US 7586663).
In regards to claim 24, of an electrically conductive gel-polymer-electrolyte (GPE) solution printer for printing the electrically conductive GPE solution onto the non-conductive surface.  
It is noted that the material used is an intended use of the apparatus, in this case of the operation of the electric deposition system and collector array system.  The claims are directed to a printer that operates with a GPE solution, and wherein the Bennet teachings would be capable of operating with the material.
Further, Radmard teaches of gel polymer electrolyte that are placed upon the substrate, see Col. 2, lines 24-40 and Col. 3, lines 45-55, and wherein, the layers are deposited via electrospinning, see Col. 3, lines 7-10.
Wherein, it is known in the arts to utilize the material of GPE solution for electrospinning, which is then applicable to the apparatus taught in Bennet.  Thereby, it would have been obvious for one of ordinary skill in the art to modify the electrodeposition via electrospinning of Bennet with the use of gel polymer electrolyte via electrospinning as taught by Radmard as it is combining prior art elements according to known methods to yield predictable results, in this case, the electrospinning of GPE can be applied to the taught electrospinning apparatus Bennet.

In regards to claim 25-26, the electrically conductive GPE solution comprises a biocompatible material or a biodegradable material.  These are additional properties regarding the material used and does not provide further limitation to the claimed structure.  Further, the teaching of Bennet in view of Radmard above for claim 24 is also capable of operating with said materials.  See MPEP 2115 regarding material or article worked upon by apparatus.

In regards to claim 27-30 (dependent upon claim 24), the claim further directs that the controller is used with a electrically conductive GPE solution, either from controlling the mixture, flow, delivery, or patterning.  
The claims are directed to the controller to be capable of operating with the GPE solutions in the respective processes in the apparatus of claims 27-30.  This can also be applied to the Bennet in the teachings in claim 24 above wherein the controller would direct the solution used in the device for patterning the formed fibers.

Claim(s) 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bennet as applied to claim 15, or Bennet in view of Radmard as applied to 24 above, and further in view of Asgari (US 2007/0088114).
In regards to claim 31, wherein the electric deposition device comprises an ultraviolet (UV) curable silicone elastomer extruder for extruding a UV curable silicone elastomer onto the non-conductive surface.  
In regards to claim 32-34 (dependent upon claim 24), the claim further directs that the controller is used with UV curable silicone elastomer, either from controlling the flow, delivery, or patterning.  
Here, the reference(s) of Bennet and Radmard do not teach the additional UV curable silicone elastomer being used.  The claims are directed to an extruder that is extruding a UV curable silicone elastomer in claim 31, and of the controller to be capable of operating with the UV curable silicone elastomer in the respective processes in the apparatus in claims 32-34.  It is noted that the material used is an intended use of the apparatus of the material worked upon.  Similar to reasonings regarding the GPE solution in claim 24 above regarding Bennet, the structure of Bennet is considered capable of operating upon such material.  
Further, regarding electrodepositing of such materials, Asgari teaches of electrospinning thermoset fibers that utilizes thermoset resin, see [0050] and [0053].  Wherein, the thermosetting resins includes mixtures of two or three epoxy resins or mono-epoxy components, UV-cross-linkable resins or cycloaliphatic resins, silicone resins based on polydimethylsiloxanes and their derivatives, or polyurethanes, see [0071].  Whereas the materials provided in Asgari for electrospinning would further encompass that the UV curable silicone elastomer would also be capable of being formed and processed.  
Here, it would have been obvious for one of ordinary skill in the art to further modify the electrospinning of Bennet with the resins taught in Asgari in forming the desired fibers.  Wherein, it is known in the arts to utilize the material of silicone elastomers in electrospinning, which is then applicable to the apparatus taught in Bennet.  Thereby, it would have been obvious for one of ordinary skill in the art to modify the electrodeposition via electrospinning of Bennet with the use of silicone elastomers via electrospinning as taught by Asgari as it is combining prior art elements according to known methods to yield predictable results, in this case, the electrospinning of silicone elastomers can be applied to the taught electrospinning apparatus Bennet.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMMANUEL S LUK/Examiner, Art Unit 1744